Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 10/07/2021, claims 1 and 11 were amended and 6 and 19 were cancelled. Therefore, claims 1-5, 7-11, 13-18 and 20 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bethke et al (US 2019/0340632).
In Regards to claim 1 Bethke discloses:
a communication interface (location networking system 320a); 

a processing circuit (paragraph [0236], a processor 502); and 

a memory coupled to the processing circuit, the memory comprising machine readable instructions (paragraph [0236], hardware system 500 comprises a processor 502, a cache memory 504, and one or more executable modules and drivers, stored on a tangible computer readable medium), that when executed by the processing circuit, cause the processing circuit to:

provide, via the communication interface and to an augmented reality (AR) device that is associated with a user, information regarding a first physical location of a first virtual object that is one of a plurality of virtual objects that are in a collection that is based on a brand and that Client system 130, the examiner interprets such computing devices as capable of being augmented reality devices, a message is provided to the user comprising a description of the location-based action, a description of an incentive reward, and an offer of the incentive reward for the user performance of the location-based action); 

receive, via the communication interface and from the AR device, data corresponding to the first virtual object that is collected via an image capture device in the AR device (paragraph [0073], the user at the location scans a QR code with a mobile device and transmits it); 

responsive to all of the plurality of virtual objects in the collection being collected via the AR device, provide the user with an award that corresponds to the brand (paragraph [0097], paragraph [0109], a brand based incentive which is provided to the player for obtaining a particular set of in-game assets); and 

wherein the data corresponding to the first virtual object comprises an identification of the first virtual object and an indication that the first virtual object has been collected by the AR device (paragraph [0134] - paragraph [0135], gaming system receives data identifying what the item is, and an indication that he item has been collected in order to provide a related award for the player scanning the item (i.e., collecting the item))

In Regards to claim 4 Bethke discloses that which is discussed above. Bethke further discloses:
receiving image data from the AR device that is captured using the image capture device in the AR device (paragraph [0073], a player scans a QR code using a mobile device camera);

determining a location of the AR device based on the image data that is received from the AR device (paragraph [0073], QR code is associated with a location which can be determined when scanned); and 

QR code is associated with a location which can be determined when scanned and transmitted to game system to determine a reward).

In Regards to claim 5 Bethke discloses that which is discussed above. Bethke further discloses:
providing, via the communication interface and to the AR device, information regarding a second physical location of a second virtual object that is one of the plurality of virtual objects that are in the collection, wherein the information regarding the second physical location comprises location information that is based on the AR device not being proximate the second physical location (paragraph [0244], a player is provided information regarding other locations relative to their location). 

In Regards to claim 7 Bethke discloses that which is discussed above. Bethke further discloses:
sending a voucher, to the AR device, for the user to play a machine that corresponds to the brand, wherein the voucher comprises data that is redeemable by the user at the machine (paragraph [0088] – paragraph [0089], the incentive offer may provide the player with virtual poker chips to play a poker game, the examiner interprets game chips as equivalent of a voucher for playing the machine).

In Regards to claim 8 Bethke discloses that which is discussed above. Bethke further discloses:
sending a voucher, to the AR device, for the user to play a machine that is unrelated to the brand, wherein the voucher comprises data that is redeemable by the user at the machine (paragraph [0092], the incentive offer may provide the player a reward for a game that the player has never played or that has no game account associated with the user, i.e., the reward is unrelated to the brand of game the player previously has played).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke et al (US 2019/0340632) in view of Hale et al (US 2003/0104824).
In Regards to claim 2 Bethke discloses that which is discussed above. However, Bethke does not specifically disclose:
causing a signal to be broadcast using a wireless transmission beacon that is proximate the first physical location and that causes the AR device to determine that the first virtual object is proximate the AR device.

Hale discloses: 
causing a signal to be broadcast using a wireless transmission beacon that is proximate the first physical location and that causes the AR device to determine that the first virtual object is proximate the AR device (paragraph [0037], Wireless transmitter 10 is placed at a static location and is configured to transmit a location code corresponding to its location for identification purposes, a player carried portable device receives a location code from the transmitter which activates the portable device to provide the user with content based on the reception of the location code).



In Regards to claim 3 Bethke discloses that which is discussed above. However, Bethke does not specifically disclose that:
the signal that is broadcast using the wireless transmission beacon comprises data content that corresponds to the first virtual object and is unassociated with other ones of the plurality of virtual objects.

Hale discloses that the signal that is broadcast using the wireless transmission beacon comprises data content that corresponds to the first virtual object and is unassociated with other ones of the plurality of virtual objects (paragraph [0037], Wireless transmitter 10 is placed at a static location and is configured to transmit a location code corresponding to its location for identification purposes, a player carried portable device receives a location code from the transmitter which activates the portable device to provide the user with content based on the reception of the location code, i.e., the data content for each location is unique to that location).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the location transmitter as taught by Hale into the system as taught by Bethke in order to yield the predictable result of providing players with a more interactive and enjoyable game experience which encourages increased playtime and thereby increasing potential revenues for game operators. 

In Regards to claim 9 Bethke discloses that which is discussed above. However, Bethke does not specifically disclose:
causing the processing circuit to provide the user with the award further causes the processing circuit to send data to the AR device that comprises a game that is playable, on the AR device, by the user.


Hale discloses:
causing the processing circuit to provide the user with the award further causes the processing circuit to send data to the AR device that comprises a game that is playable, on the AR device, by the user (paragraph [0078], the user is rewarded with a game based on the user reaches a specific location).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the game as taught by Hale into the system as taught by Bethke in order to yield the predictable result of providing players with a more interactive and enjoyable game experience which encourages increased playtime and thereby increasing potential revenues for game operators. 

Claims 10-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke et al (US 2019/0340632) in view of Hale et al (US 2003/0104824) as applied to the claims above, and further in view of Rao et al (US 8,965,460).
In Regards to claim 10 Bethke and Hale discloses that which is discussed above. However, Bethke nor Hale specifically disclose:
receiving, from the AR device, information corresponding to an outcome of the skill game or determining a value of the award based on the outcome of the skill game.

Rao discloses:
receiving, from the AR device, information corresponding to an outcome of the skill game and determining a value of the award based on the outcome of the skill game (16:37-47, as a player plays a virtual scavenger hunt game the player is rewarded).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the game as taught by Rao into the system as taught by Bethke and Hale in order to yield the predictable result of providing players with a more interactive and enjoyable game 

In Regards to claims 11 and 20 Bethke and Hale discloses that which is discussed above. Bethke further discloses:
a processing circuit (paragraph [0236], a processor 502); and 

a memory coupled to the processing circuit, the memory comprising machine readable instructions (paragraph [0236], hardware system 500 comprises a processor 502, a cache memory 504, and one or more executable modules and drivers, stored on a tangible computer readable medium), that when executed by the processing circuit, cause the processing circuit to: 
provide to an augmented reality (AR) device that is associated with a user, information corresponding to a first virtual object that is one of a plurality of virtual objects that are in a collection that is based on a brand and that are viewable by via the AR device (paragraph [0048], paragraph [0187], Client system 130, the examiner interprets such computing devices as capable of being augmented reality devices, a message is provided to the user comprising a description of the location-based action, a description of an incentive reward, and an offer of the incentive reward for the user performance of the location-based action), 

wherein the information comprises location data corresponding to a first physical location corresponding to the first virtual object (paragraph [0048], paragraph [0187], Client system 130, the examiner interprets such computing devices as capable of being augmented reality devices, a message is provided to the user comprising a description of the location-based action, a description of an incentive reward, and an offer of the incentive reward for the user performance of the location-based action) and image data corresponding to the first virtual object (paragraph [0184], paragraph [0187], the offer can include a description of the in-game reward, an image, a description of the location 115 and the action to be performed); 

receive, from the AR device, data corresponding to the first virtual object that is collected via an image capture device in the AR device (paragraph [0073], the user at the location scans a QR code with a mobile device and transmits it), 

wherein, responsive to the first physical location being viewable by the image capture device, a display of the AR device displays the first physical location and an image corresponding to the first virtual object (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system); and 

responsive to receiving data corresponding to all of the plurality of virtual objects in the collection being collected via the AR device, provide the user with an award that corresponds to the brand (paragraph [0097], paragraph [0109], a brand based incentive which is provided to the player for obtaining a particular set of in-game assets),

However, Bethke does not specifically disclose that:
the award is a game; that the game that is playable on the AR device comprises a skill game, receiving, from the AR device, information corresponding to an outcome of the skill game; or determining a value of an award based on the outcome of the skill game.
Hale discloses that: 
the award is a game (paragraph [0078], handheld device may provide different games associated with various attractions as the visitor walks near the attraction).

Rao discloses that: 
the game that is playable on the AR device comprises a skill game (16:37-47, as a player plays a virtual scavenger hunt game); 

receiving, from the AR device, information corresponding to an outcome of the skill game (16:37-47, as a player plays a virtual scavenger hunt game the player is rewarded); and

determining a value of an award based on the outcome of the skill game (16:37-47, players are rewarded for competing tasks including trying on physical or virtual goods).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the game as taught by Hale and the system as taught by Rao into the system as taught 
In Regards to claim 13 Bethke discloses that which is discussed above. Bethke further discloses that:
the AR device comprises a mobile phone (paragraph [0048], Client system 130).

However, Bethke does not specifically disclose that:
the wireless transmission beacon comprises a short-range communication device that comprises an operating range of less than about 20 meters.

Hale discloses that:
the wireless transmission beacon comprises a short-range communication device that comprises an operating range of less than about 20 meters (paragraph [0057], paragraph [0060], the transmitters can send a signal up to 100 feet, the power of the transmitters can be set for example to 10% or 10 feet).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the location transmitter as taught by Hale into the system as taught by Bethke in order to yield the predictable result of providing players with a more interactive and enjoyable game experience which encourages increased playtime and thereby increasing potential revenues for game operators. 

In Regards to claim 14 Bethke discloses that which is discussed above. Bethke further discloses:
receiving image data from the AR device that is captured using the image capture device in the AR device (paragraph [0073], a player scans a QR code using a mobile device camera); 

determining a location of the AR device based on the image data that is received from the AR device (paragraph [0073], QR code is associated with a location which can be determined when scanned); and

sending the information regarding the first physical location of the first virtual object based on the location of the AR device being proximate the first physical location of the first virtual object (paragraph [0073], QR code is associated with a location which can be determined when scanned and transmitted to game system to determine a reward).

In Regards to claim 15 Bethke discloses that which is discussed above. Bethke further discloses that:
the data corresponding to the first virtual object comprises an identification of the first virtual object and an indication that the first virtual object has been collected by the AR device (paragraph [0134] - paragraph [0135], gaming system receives data identifying what the item is, and an indication that he item has been collected in order to provide a related award for the player scanning the item (i.e., collecting the item)).

In Regards to claim 16 Bethke discloses that which is discussed above. Bethke further discloses:
receiving image data corresponding to the plurality of virtual objects (paragraph [0073], a player scans QR codes using a mobile device camera); and 

displaying the image data of ones of the plurality of virtual objects in respective physical locations of the virtual objects responsive to the respective physical locations being viewed through the image capture device and displayed on a display of the AR device (paragraph [0244], a player is provided information regarding other locations relative to their location).

In Regards to claim 17 Bethke discloses that which is discussed above. Bethke further discloses:
sending a voucher, to the AR device, for the user to play a machine that corresponds to the brand, wherein the voucher comprises data that is redeemable by the user at the machine (paragraph [0088] – paragraph [0089], the incentive offer may provide the player with virtual poker chips to play a poker game, the examiner interprets game chips as equivalent of a voucher for playing the machine).


In Regards to claim 18 Bethke discloses that which is discussed above. Bethke further discloses:
sending a voucher, to the AR device, for the user to play a machine that is unrelated to the brand, wherein the voucher comprises data that is redeemable by the user at the machine (paragraph [0092], the incentive offer may provide the player a reward for a game that the player has never played or that has no game account associated with the user, i.e., the reward is unrelated to the brand of game the player previously has played).













Response to Arguments
Applicant's arguments filed 10/07/2021, with respect to the rejection(s) of claim(s) 1-5, 7-11, 13-18 and 20 under 35 U.S.C. 102 and 103, have been fully considered but they are not persuasive.
The examiner notes that while amendments were discussed during the interview September 28, 2021, agreement was not reached, thus resulting in the examiner further reviewing the prior art and determining the art is still applicable as detailed in the updated rejections discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715